                 Case 18-14722       Doc 31    Filed 10/09/18     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND
                                Greenbelt Division


IN RE: Esther P Akinyi              )
Debtor                              )               Case No.       18-14722
                                    )               Chapter        13
                                    )

DEBTOR’S MOTION TO REINSTATE CASE AND CONVERT FROM CHAPTER 13 to
                           CHAPTER 7



Now comes the Debtor, Esther Garner, and through her counsel, Dmitry Balannik, states as

follows:


   1. The Debtor has, upon further analysis of her financial situation, determined that she

       would not be able to sustain Chapter 13 Plan payments.

   2. The Debtor now wishes to reinstate her case and convert to Chapter 7

WHEREFORE, the Debtor moves the Court to reinstate the instant case and convert from

Chapter 13 to Chapter 7.


                                                           Respectfully submitted,

                                                           /s/ Dmitry Balannik
                                                           Dmitry Balannik #28856
                                                           715 Rolling Fields Way
                                                           Rockville, MD 20850
                                                           (240) 506-6850
                                                           Attorney for the Debtor



                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 9th day of October, 2018 a photocopy of the foregoing
                  Case 18-14722       Doc 31     Filed 10/09/18   Page 2 of 3



was emailed and mailed first class, postage prepaid, to:


Chapter 13 Trustee

All creditors on Mailing Matrix attached herewith as Exhibit A via ECF and US Mail, postage
prepaid.

                                                           /s/ Dmitry Balannik
                                                           Dmitry Balannik
                 Case 18-14722       Doc 31    Filed 10/09/18    Page 3 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division


IN RE: Esther P Akinyi              )
Debtor                              )              Case No.       18-14722
                                    )              Chapter        13
                                    )

               _______________________________________________


    ORDER ON DEBTOR’S MOTION TO REINSTATE CASE AND CONVERT FROM
                       CHAPTER 13 TO CHAPTER 7

The Debtor’s Motion, having been considered, it is, by the United States Bankruptcy Court for

the District of Maryland,


ORDERED that Debtor’s MOTION IS GRANTED


.


cc: Debtor’s Counsel

Chapter 13 Trustee

                                        END OR ORDER
